The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 18-25, 27-29, and 32-d is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Sutardja et al, US Pub. 2004/0178785.
Sutardja et al disclose an adaptive multi-mode system and method comprising: a power array 500 to generate a chopped voltage from an input voltage; the power array 500 may be included in a power regulator such as power regulator 10; the power array 500 may include one or more switch arrays 502a and 502b of power switches Q1-Q8 to control the flow of energy between two nodes; the power switches Q1-Q8 may each operate independently in two states, an on state and an off state; in the on state, the power switch has a low impedance and conducts energy between the two nodes. In the off state, the power switch has a high impedance and blocks the flow of energy between the two nodes; any quantity and type of switching device may be used for the power switches such as MOSFETs, BJTs, MCTs, IGBTs, and Radio Frequency (RF) FETs; the power switches Q1-Q8 may include any mixture of sizes such as for MOSFETs, one device may have an Rds(on) of 0.1 ohm while other devices have an Rds(on) of 0.2 ohm and 0.4 ohm respectively.( See figs. 1, 2, 4. 12a; par. 0094+).
Regarding claims 19-20, the device includes capacitors for filter out the reference signal (see fig. 4).

Regarding claim 23, wherein the magnitude of the at least one reference signal below a minimum magnitude of the supply signal (see par. 0073).
Regarding claim 24, any quantity or type of switching device maybe use (see par. 0094).
Regarding claim 25, wherein the control is a control signal of a processor (responsive to the sense signal the processor generates a drive signal to control the power stage).
Regarding claim 27, wherein the switching device is operable to provide an output signal to at least one output stage of a current control circuit of the drive circuit (see fig. 12a).
Regarding claim 28, wherein the drive circuit includes a plurality of operational amplifiers, and the switching device is operable to provide an output signal to at least one output stage of a current control circuit of the drive circuit and to the plurality of operational amplifiers (see fig. 12A).
Regarding claim 29, wherein the voltage regulator is configured to provide the reference signal independent of a magnitude of the power supply signal (see par. 0060+).
Regarding claim 32, wherein the drive circuit includes an operational amplifier and one or more transistors of a ramp generator in an open loop control configuration, and the switching device is operable to provide an output signal to the operational amplifier, at least one output stage of a current control circuit, and the one or more transistors (Fig. 12A; par. 0094+).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26 and 30-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sutardja et al. The teachings of Saturdja have been discussed above.
Saturdja et al failed to disclose that the power supply is a battery. However, the specific type of power supply is just a matter of engineering choice for meeting specific customer requirements where batteries are commonly used for power electronic devices. Therefore, an ordinary artisan would have been to employ a battery for powering the device of Saturdja et al.
Response to Arguments
Applicant's arguments filed 4/16/21 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
In response to the applicant’s argument that the claim 18 recites, inter alia, "a circuit component configured to hold the switching device in an OFF state in response to a high-impedance state of the control signal[.]" The circuit component and switching device of claim 18 are separately recited elements. Accordingly, the impedance of the switches is without more irrelevant (not clear). The examiner respectfully disagrees with applicant agreement. The circuit .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DANIEL . ST CYR
Examiner
Art Unit 2876


/DANIEL ST CYR/Examiner, Art Unit 2876